Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a body including a dielectric layer and an internal 5electrode; and an external electrode disposed on one surface of the body, wherein the external electrode comprises: an electrode layer, in contact with the internal electrode;  10a first intermetallic compound layer disposed on the electrode layer and made of Cu3Sn, a first intermetallic compound; a second intermetallic compound layer disposed on the first intermetallic compound layer and made of Cu6Sn5, a second 15intermetallic compound; and a conductive resin layer disposed on the second intermetallic compound layer and including a plurality of metal particles, a base resin and a conductive metal having.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first intermetallic compound layer disposed on the electrode layer and made of Cu3Sn, a first intermetallic compound; a second intermetallic compound layer disposed on the first intermetallic compound layer and made of Cu6Sn5” in combination with the other claim limitations. 

Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a body including a dielectric layer and an internal 5electrode; and an external electrode disposed on one surface of the body, wherein the external electrode comprises: an electrode layer, in contact with the internal electrode;  10a first intermetallic compound layer disposed on the electrode layer and made of a first intermetallic compound; a second intermetallic compound layer disposed on the first intermetallic compound layer and made of a second intermetallic compound; and  15a conductive resin layer disposed on the second intermetallic compound layer and including a plurality of metal particles, a base resin and a conductive metal, wherein the number of voids in the second intermetallic 20compound layer is less than the number of voids in the first intermetallic compound layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the number of voids in the second intermetallic 20compound layer is less than the number of voids in the first intermetallic compound layer” in combination with the other claim limitations. 
Cited Prior Art
Saito et al (US 2007/0242416) teaches relevant art in Fig. 1-4.
PARK et al (US 2013/0120898) teaches relevant art in Fig. 2-3.
NISHIUSAKA et al (US 2013/0201601) teaches relevant art in Fig. 3-28.
MOON et al (US 2015/0090483) teaches relevant art in Fig. 2-6.
OTANI et al (US 2015/0279566) teaches relevant art in Fig. 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848